DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 11/18/2020 has been entered. Claims 1-5 and 7-15 remain pending in the application. 
Information Disclosure Statement
The information disclosure statement (IDS) filed on 11/18/2020 been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5, 10-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Toji et al., hereafter Toji (PGPub # 20160345939), in view of Lipman et al., hereafter Lipman (NPL: "Evaluating the Improvement in Shear Wave Speed Image Quality Using Multidimensional Directional Filters [...]," in IEEE Transactions on Ultrasonics, Ferroelectrics, and Frequency Control, Epub 2016 Apr 27. PMID: 28458448; PMCID: PMC5409160 (Year: 2016)) and in view of Masui et al., hereafter Masui (PGPub # 20120224759).
Regarding claim 1, Toji teaches a system for boundary identification, comprising [An ultrasound diagnostic device that uses an ultrasound probe to transmit a push pulse of focused ultrasound to a focal point in a subject to physically push tissue at the focal point, after which the ultrasound probe is used to repeatedly transmit and receive ultrasound to detect propagation, in a region of interest (ROI), of shear waves that originate from the pushed tissue at the focal point, the ultrasound diagnostic device comprising (Claim 1)]:
   a memory configured to store shear wave displacements through a medium as a displacement field including a spatial component and a temporal component [The reference topographic image signals are used to extract displacement by shear waves from tomographic image signals (par. 0033, lines 8-10) The displacement detector 14 outputs a generated displacement image to the displacement amount storage 19 via the controller 11 (par. 0033, lines 17-19) [...] Propagation analysis of shear waves is performed (step S60). Specifically, a wavefront of a shear wave is extracted from displacement images, generating wavefront images. […] Generation of a wavefront image is performed by, for example, extraction of a displacement region, thinning processing, spatial filtering, and time filtering, in this order (par. 0048, lines 1-8)];
accumulating amplitude readings of a propagating waves [From the wavefront images, wavefront position, amplitude, travel direction and speed can easily be detected (par. 0048)]
at least one directional filter configured to filter the displacement field to provide a directional displacement field;
and a signal processing device coupled to the memory configured to execute a boundary estimator configured to estimate a tissue boundary in a displayed image by accumulating amplitude readings of a propagating wave detected within the directional displacement field over time.
However, Lipman teaches at least one directional filter configured to filter the displacement field to provide a directional displacement field [to perform 4-D-directional filtering and 3-D SWS estimation, a matrix array transducer is needed to generate 4-D displacement fields (pg. 1061, col. 2, lines 1-3)] 
and to execute a boundary estimator configured to estimate a tissue boundary in a displayed image by accumulating amplitude readings of a propagating wave detected within the directional displacement field [Directional filtering increases the negative displacements that precede the initial wavefront, which contributes to more accurate Shear Wave Speed reconstructions. The stiffer lesion has lower peak displacement amplitude and a higher relative reflected wave amplitude, indicating a lower SNR compared with the softer lesion (Fig. 5; pg. 1054, Fig. 5 caption, lines 3-6). The higher reflected wave amplitude indicates the boundary between the stiffer lesion and soft lesion].
Lipman does not explicitly teach accumulating amplitude readings of a propagating wave detected within the directional displacement field over time.
However, Masui teaches at least one directional filter [a directional adaptive filter may be employed to obtain the sum of the SAD values in each direction (par. 0090)] configured to filter the displacement field to provide a directional displacement field [a sum of the SAD values is obtained in the regions located along a predetermined target direction (tilted at around 30 degrees in anti-clockwise direction relative to the horizontal direction), and a sum of the SAD values is obtained in the regions located along the direction which is orthogonal to the direction above (Fig. 15; par. 0084)].
and a signal processing device coupled to the memory [the processor includes a CPU and a memory (Fig. 1; par. 0043)] configured to execute a boundary estimator configured to estimate a tissue boundary in a displayed image [obtained in step 53 of the first embodiment (Fig. 3 and 16; par. 0079)] by accumulating amplitude readings of a propagating wave detected within the directional displacement field over time [transmitting ultrasonic waves directed to an object, processing received signals obtained by receiving ultrasonic waves coming from the object, so as to generate an image made up of two or more frames, selecting a reference frame and a comparative frame from the image, setting an ROI in the reference frame, setting in the comparative frame a search area wider than the ROI (par. 0018)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Toji to incorporate the teachings of Lipman and the teachings of Masui to include at least one directional filter to provide a directional displacement field that accumulates amplitude readings of a propagating wave within the directional displacement field over time. By doing so, the directional filters reduce in- and out-of-plane reflected wave artifacts within a displacement field which improves image quality and estimation of tissue boundaries between harder and softer lesions.
Regarding claim 2, Toji teaches the system further comprising an ultrasound probe configured to generate a push pulse configured to generate the shear wave displacements for the displacement field [The shear wave exciter 12 generates an ARFI drive signal that is an electric signal for causing output of a push pulse by the ultrasound probe. Here, "push pulse" means pulsed ultrasound for causing displacement of tissue in a subject in order to generate shear waves in the subject (par. 0031, lines 1-5)].
Further, Lipman to perform 4-D-directional filtering and 3-D SWS estimation, a matrix array transducer is needed to generate 4-D displacement fields [pg. 1061, col. 2, lines 1-3]. Directional filtering increases the negative displacements that precede the initial wavefront, which contributes to more accurate Shear Wave Speed reconstructions. The stiffer lesion has lower peak displacement amplitude and a higher relative reflected wave amplitude, indicating a lower SNR compared with the softer lesion [Fig. 5; pg. 1054, Fig. 5 caption, lines 3-6]. The higher reflected wave amplitude indicates the boundary between the stiffer lesion and soft lesion
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Toji to incorporate the teachings of Lipman to include a transducer that generates a push pulse that generates shear wave displacement in the displacement field to provide a directional displacement field that accumulates amplitude readings of a propagating wave within the directional displacement field. By doing so, the directional filters reduce in- and out-of-plane reflected wave artifacts within a displacement field which improves image quality and estimation of tissue boundaries between harder and softer lesions.
Regarding claim 3, Toji does not explicitly teach the system wherein the at least one directional filter includes a forward propagating filter configured to filter the displacement field to provide a forward propagating displacement field as the direction displacement field. 
However, Lipman teaches the at least on directional filter includes a forward propagating filter configured to filter the displacement field to provide a forward propagating displacement field as the direction displacement field [to perform 4-D-directional filtering and 3-D SWS estimation, a matrix array transducer is needed to generate 4-D displacement fields (pg. 1061, col. 2, lines 1-3)). This is interpreted as having a directional filter in at least two directions that can provide a desired propagating displacement field].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Toji to incorporate the teachings of Lipman to include at least one directional filter to provide a directional displacement field that accumulates amplitude readings of a propagating wave within the directional displacement field. By doing so, the directional filters reduce in- and out-of-plane reflected wave artifacts within a displacement field which improves image quality and estimation of tissue boundaries between harder and softer tissue.
Regarding claim 4, Toji does not explicitly teach the system wherein the at least one directional filter includes a backward propagating filter configured to filter the displacement field to provide a backward propagating displacement field as the direction displacement field. 
However, Lipman does teach the system wherein the at least on directional filter includes a backward propagating filter configured to filter the displacement field to provide a backward propagating displacement field as the direction displacement field [to perform 4-D-directional filtering and 3-D SWS estimation, a matrix array transducer is needed to generate 4-D displacement fields (pg. 1061, col. 2, lines 1-3)). This is interpreted as having a directional filter in at least two directions that can provide a desired propagating displacement field].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Toji to incorporate the teachings of Lipman to include at least one directional filter to provide a directional displacement field that accumulates amplitude readings of a propagating wave within the directional displacement field. By doing so, the directional filters reduce in- and out-of-plane reflected wave artifacts within a displacement field which improves image quality and estimation of tissue boundaries between harder and softer lesions.
Regarding claim 5, Toji does not explicitly teach the system wherein the at least one directional filter includes a forward and a backward propagating filter configured to filter the displacement field to provide a forward and a backward propagating displacement field as the direction displacement field. 
However, Lipman does teach the system wherein the at least on directional filter includes a forward and a backward propagating filter configured to filter the displacement field to provide a forward and a backward propagating displacement field as the direction displacement field [to perform 4-D-directional filtering and 3-D SWS estimation, a matrix array transducer is needed to generate 4-D displacement fields (pg. 1061, col. 2, lines 1-3)). This is interpreted as having a directional filter in at least two directions that can provide a desired propagating displacement field].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Toji to incorporate the teachings of Lipman to include at least one directional filter to provide a directional displacement field that accumulates amplitude readings of a propagating wave within the directional displacement field. By doing so, the directional filters reduce in- and out-of-plane reflected wave artifacts within a displacement field which improves image quality and estimation of tissue boundaries between harder and softer lesions.
Regarding claim 10, Toji teaches the system, further comprising: 
an ultrasound mode to generate shear wave displacements using a push pulse through a medium to generate a displacement field; and wherein the signal processing device, comprises [The shear wave exciter 12 generates an ARFI drive signal that is an electric signal for causing output of a push pulse by the ultrasound probe. Here, "push pulse" means pulsed ultrasound for causing displacement of tissue in a subject in order to generate shear waves in the subject (par. 0031, lines 1-5)]:
a shear wave imaging module configured to detect shear waves displacements for a plurality of tracking positions in the medium to generate a displacement field [At any time, a location in which displacement is detected is considered be a location through which a wavefront has passed. More specifically, with respect to points in an ROI, a maximum absolute value of displacement at the same point over a plurality of displacement images is detected (par. 0080, lines 5-10)].
Toji does not explicitly teach a data processing module including at least one directional filter configured to filter the displacement field to provide a directional displacement field, the data processing module including the boundary estimator. 
However, Lipman teaches a data processing module including at least one directional filter configured to filter the displacement field to provide a directional displacement field, the data processing module including the boundary estimator [to perform 4-D-directional filtering and 3-D SWS estimation, a matrix array transducer is needed to generate 4-D displacement fields (pg. 1061, col. 2, lines 1-3)). This is interpreted as having a directional filter in at least two directions that can provide a desired propagating displacement field].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Toji to incorporate the teachings of Lipman to include at least one directional filter to provide a directional displacement field that accumulates amplitude readings of a propagating wave within the directional displacement field. By doing so, the directional filters reduce in- and out-of-plane reflected wave artifacts within a displacement field which improves image quality and estimation of tissue boundaries between harder and softer lesions.
Regarding claim 11, Toji teaches the system, wherein the boundary estimator is configured to estimate the boundary based upon pixel clutter indicating a history of shear wave amplitudes [Displacement of pixels is detected (step S50). Specifically, the displacement detector 14 acquires, as reference tomographic image signals, tomographic image signals stored in the tomographic image storage 18 in step S20 (par. 0046, lines 1-5)].
Regarding claim 13, Toji teaches a method for determining a boundary, comprising [A control method for controlling an ultrasound diagnostic device that uses an ultrasound probe to transmit a push pulse of focused ultrasound to a focal point in a subject to physically push tissue at the focal point, after which the ultrasound probe is used to repeatedly transmit and receive ultrasound to detect propagation, in a region of interest (ROI), of shear waves that originate from the pushed issue at the focal point (claim 17)]:
   generating a shear wave displacement field based on a shear wave through a medium [The shear wave exciter 12 generates an ARFI drive signal that is an electric signal for causing output of a push pulse by the ultrasound probe. Here, "push pulse" means pulsed ultrasound for causing displacement of tissue in a subject in order to generate shear waves in the subject (par. 0031, lines 1-5)].
Toji does not explicitly teach directionally filtering the shear wave displacement field to create a directionally propagating displacement field; and accumulating an amplitude history of directionally propagating displacement field to indicate positions of highest amplitude in an image to identify a tissue boundary in the image. 
However, Lipman teaches directionally filtering the shear wave displacement field to create a directionally propagating displacement field [to perform 4-D-directional filtering and 3-D SWS estimation, a matrix array transducer is needed to generate 4-D displacement fields (pg. 1061, col. 2, lines 1-3)] 
and accumulating an amplitude of a propagating wave detected within the directionally propagating displacement field to indicate positions of highest amplitude in an image to identify a tissue boundary in the image [Directional filtering increases the negative displacements that precede the initial wavefront, which contributes to more accurate Shear Wave Speed reconstructions. The stiffer lesion has lower peak displacement amplitude and a higher relative reflected wave amplitude, indicating a lower SNR compared with the softer lesion (Fig. 5; pg. 1054, Fig. 5 caption, lines 3-6). The higher reflected wave amplitude indicates the boundary between the stiffer lesion and soft lesion].
Lipman does not explicitly teach an amplitude history of a propagating wave detected within the directionally propagating displacement field.
However, Masui teaches at least one directional filter [a directional adaptive filter may be employed to obtain the sum of the SAD values in each direction (par. 0090)] configured to filter the displacement field to provide a directional displacement field [a sum of the SAD values is obtained in the regions located along a predetermined target direction (tilted at around 30 degrees in anti-clockwise direction relative to the horizontal direction), and a sum of the SAD values is obtained in the regions located along the direction which is orthogonal to the direction above (Fig. 15; par. 0084)].
accumulating an amplitude history of a propagating wave detected within the directionally propagating displacement field [transmitting ultrasonic waves directed to an object, processing received signals obtained by receiving ultrasonic waves coming from the object, so as to generate an image made up of two or more frames, selecting a reference frame and a comparative frame from the image, setting an ROI in the reference frame, setting in the comparative frame a search area wider than the ROI (par. 0018)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Toji to incorporate the teachings of Lipman and the teachings of Masui to include at least one directional filter to provide a directional displacement field that accumulates amplitude readings of a propagating wave within the directional displacement field over time. By doing so, the directional filters reduce in- and out-of-plane reflected wave artifacts within a displacement field which improves image quality and estimation of tissue boundaries between harder and softer tissue.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toji in view of Lipman and Masui as applied to claim 1 above, and further in view of Daigle (PGPub # 20090112095).
Regarding claim 7, Toji in view of Lipman and Masui does not teach the system, wherein the boundary estimator includes a model to estimate the boundary using a propagating wave field as an input and iteratively solving for reflected waves to minimize error between estimated reflected waves from the model and measured reflected waves using shear wave imaging. However, Daigle teaches the system, wherein the boundary estimator includes a model to estimate the boundary using a propagating wave field as an input and iteratively solving for reflected waves to minimize error between estimated reflected waves from the model and measured reflected waves using shear wave imaging [as the data return to each element after a transmit event, they are processed and combined (referred to as beamforming) to generate a single RF signal representing the focused return along a single beam (scanline). This RF signal is processed (again in real-time) into echo amplitude samples, which are stored in a memory array. When all beam directions have been processed, the echo amplitude data are then interpolated and formatted into a pixel image for display. Since all processing takes place in real-time, the processing circuitry must be able to 'keep up' with the data streaming in from the transducer elements (Fig. 12A, 12B, 12C; par. 0056, lines 5-15)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Toji in view of Lipman and Masui to incorporate the teachings of Daigle by estimating the lesion boundary by iteratively receiving and solving reflected wave models from shear wave imaging. Doing so allows the system to correct and produce an accurate boundary estimation image in real time by continually collecting and processing shear wave imaging data from the region of interest.
Regarding claim 8, Toji in view of Lipman and Masui does not teach the system, wherein the boundary estimator is configured to estimate the boundary based upon pixel clutter indicating a history of shear wave amplitudes. However, Daigle teaches the system, wherein the boundary estimator is configured to estimate the boundary based upon pixel clutter indicating a history of shear wave amplitudes [RF signal is processed (again in real-time) into echo amplitude samples, which are stored in a memory array. When all beam directions have been processed, the echo amplitude data are then interpolated and formatted into a pixel image for display (par. 0056, lines 8-12)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Toji in view of Lipman and Masui to incorporate the teachings of Daigle to define the boundaries of the region of interest based upon pixel clutter using the history of shear wave amplitudes. Doing so allows the system to estimate and produce accurate images depicting lesion boundaries over real time. By having it utilize its collected history of shear wave amplitudes, it is able to maintain an accurate boundary depiction even if physiological changes occur.
Claims 9, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Toji in view of Lipman and in view of Masui as applied to claims 1, 10, and 13 above, and further in view of Hazard et al., hereby Hazard (PGPub # 20100069751).
Regarding claim 9, Toji does not explicitly teach the system includes an ultrasound imaging system having a boundary estimator mode that estimates the boundary in ultrasound images when the boundary estimator mode is activated. 
However, Hazard teaches the system includes an ultrasound imaging system having a boundary estimator mode that estimates the boundary in ultrasound images when the boundary estimator mode is activated [Embodiments of the present technique are directed to detecting regions of altered stiffness using ultrasound imaging. The present technique may be used for either diagnostic or prognostic purposes. Also, the ultrasound imaging may be two-dimensional or a three-dimensional imaging. As used herein, the term "regions of altered stiffness" refers to regions of increased or decreased stiffness relative to the average surrounding tissue. For example, the regions of altered stiffness may include tumors, cancerous tissues, ablated tissues (in case of ablation treatment), a hardened blood vessel, muscle tissue with greater muscle tone relative to other regions, a region of lesser stiffness relative to other regions indicated by a region of greater displacement within the image (par. 0023, lines 1-14)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Toji in view of Lipman and Masui to incorporate the teachings of Hazard to estimate boundaries in the region of interest of ultrasound images. Doing so allows users to accurately determine where a tumor is located in a region of interest as shear wave data is collected.
Regarding claim 12, Toji does not explicitly teach the system, wherein the ultrasound mode includes a boundary estimator mode that estimates the boundary in ultrasound images when the boundary estimator is activated. However, Hazard the system, wherein the ultrasound mode includes a boundary estimator mode that estimates the boundary in ultrasound images when the boundary estimator is activated. [Embodiments of the present technique are directed to detecting regions of altered stiffness using ultrasound imaging. The present technique may be used for either diagnostic or prognostic purposes. Also, the ultrasound imaging may be two-dimensional or a three-dimensional imaging. As used herein, the term "regions of altered stiffness" refers to regions of increased or decreased stiffness relative to the average surrounding tissue. For example, the regions of altered stiffness may include tumors, cancerous tissues, ablated tissues (in case of ablation treatment), a hardened blood vessel, muscle tissue with greater muscle tone relative to other regions, a region of lesser stiffness relative to other regions indicated by a region of greater displacement within the image (par. 0023, lines 1-14)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Toji in view of Lipman and Masui to incorporate the teachings of Hazard to estimate boundaries in the region of interest of ultrasound images. Doing so allows users to accurately determine where a tumor is located in a region of interest as shear wave data is collected.
Regarding claim 14, Toji does not explicitly teach the method, wherein the highest amplitude and/or an average of the highest amplitude is displayed with an ultrasound image. However, Hazard teaches the method, wherein the highest amplitude and/or an average of the highest amplitude is displayed with an ultrasound image [An ultrasound imaging method for detecting a target region of altered stiffness (claim 1). The pushing pulse may be varied to detect a region with altered stiffness. For example, amplitude of the pushing pulse may be varied, and the displacement of the target region may be mapped with respect to the change in value of the amplitude (par. 0032, lines 27-30)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Toji in view of Lipman and Masui to incorporate the teachings of Hazard by utilizing an ultrasound imaging method using shear waves to display the boundary image. Doing so allows users to see and assess highly readable tissue boundary images for further treatment or investigation.
Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Toji in view of Lipman and in view of Masui, and in further view of Hazard as applied to claim 13 above, and further in view of Tamura (PGPub # 20130261452).
Regarding claim 15, Toji in view of Lipman and Masui and in further view of Hazard does not explicitly teach the method, further comprising defining a spline through amplitude data to indicate the boundary. However, Tamura teaches the method, further comprising defining a spline through amplitude data to indicate the boundary [Interpolation of signals using an interpolation function (e.g. cubic-spline) may be performed before cross correlation to increase spatial resolution (par. 0045, lines 9-11)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Toji in view of Lipman and Masui and in further view of Hazard to incorporate the teachings of Tamura by utilizing a spline through amplitude data to indicate the boundaries in the image. Doing so allows the system to produce higher resolution images of the boundaries and gives users highly readable tissue boundary images for further treatment or investigation.
Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 7-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN JAMES SHIMABUKURO whose telephone number is (303)297-4456.  The examiner can normally be reached on Monday-Thursday; 6:30-16:30 (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.J.S./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793